909 F.2d 1494
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Fortunato M. MANABAT, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3096.
United States Court of Appeals, Federal Circuit.
June 25, 1990.

Before ARCHER and MAYER, Circuit Judges, and LLOYD D. GEORGE, District Judge.*
ORDER
ARCHER, Circuit Judge.


1
Fortunato M. Manabat has appealed from the final decision of the Merit Systems Protection Board (board), No. SEO8318910533, denying his application for a retirement annuity under the Civil Service Retirement System.


2
The decision of the board became final on October 20, 1989.  Manabat did not file his appeal until December 12, 1989, fifty-two days later and considerably past the thirty-day period in which to seek judicial review.  5 U.S.C. Sec. 7703(b)(1).


3
IT IS THEREFORE ORDERED that Manabat's appeal is dismissed as untimely.



*
 Honorable Lloyd D. George, Judge, United States District Court for the District of Nevada, sitting by designation